DETAILED ACTION
1.	The following Office Action is based on the application filed on September 17, 2020, having claims 1-7 and figures 1-10. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	The abstract of the disclosure is objected to because of the following informalities:
The abstract is too short.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
4.	Claims 3 and 5 are objected to because of the following informalities:
	Claim 3 recites the phrase “and/or” in line 3 which render the claim vague. The word “or” or the term “at least one of” is an acceptable alternative. 
	The phrase “such that” recited in claim 5 should be deleted because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (EP 3 685 535 B1). 
For claim 1, Xu discloses determine a configured grant (CG)-physical uplink shared channel (PUSCH) transmission is to overlap with transmission of grant-based uplink UL control information (CG-UCI) (page 14, lines 5-7, wherein a first UCI that is being transmitted via a PUCCH may partially or fully overlap in Configured-Grant Resource with a PUSCH); and
determine whether to transmit the CG-PUSCH transmission based on a set of predetermined rules (page 14, lines 7-9, wherein the processor is configured to determine that the first UCI is to be multiplexed with the PUSCH for transmission when the first UCI has a first priority).
For claim 7, Xu discloses the UCI includes one or more hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback, a scheduling request (SR), or channel state information (CSI) (page 14, lines 15-20, wherein the UCIs comprise at least one HARQ-ACK, CSI, or SR). 

6.	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (WO 2020/051152 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For claim 1, Xiong discloses determine a configured grant (CG)-physical uplink shared channel (PUSCH) transmission is to overlap with transmission of grant-based uplink UL control information (CG-UCI); and determine whether to transmit the CG-PUSCH transmission based on a set of predetermined rules ([0045], when a  PUCCH carrying a UCI with more than one PUSCH in a PUCCH group, including one PUSCH that is grant-based and another PUSCH that is Configured-Grant, the UCI can be piggy-backed on the Configured-Grant PUSCH). 
For claim 7, Xiong discloses the UCI includes one or more hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback, a scheduling request (SR), or channel state information (CSI) ([0028], the UCI can include HARQ-ACK, CSI, and SR).  

Allowable Subject Matter
7.	Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471      


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471